  Case: 2:21-cv-00073-GFVT Doc #: 9 Filed: 08/05/21 Page: 1 of 3 - Page ID#: 34




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      COVINGTON

  ADAM COMBS,                                     )
                                                  )
          Plaintiff,                              )         Civil No. 2:21-00073-GFVT
                                                  )
  V.                                              )
                                                  )        MEMORANDUM OPINION
  MARC L. FIELDS, et al.,                         )                &
                                                  )              ORDER
          Defendants.                             )
                                                  )

                                        *** *** *** ***

       Adam Combs, an inmate at the Kenton County Detention Center, claims his

constitutional rights have been abridged by prison officials’ failure to provide him with proper

kosher meals. The Court granted Combs’s motion to proceed in forma pauperis by prior order.

[See R. 8.] Accordingly, Combs’s complaint is now before the Court for an initial screening.

See 28 U.S.C. §§ 1915(e)(2), 1915A. Pursuant to these statutes, the Court shall dismiss any

portion of the complaint that is frivolous, malicious, or fails to state a claim upon which relief

may be granted. Because Combs is proceeding without an attorney, the Court evaluates his

complaint under a more lenient standard. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). Nevertheless, for the reasons that follow, the

Court must DISMISS Combs’s allegations.

       In his complaint, Combs lists several dates on which the Kenton County Detention Center

allegedly failed to provide him with a proper kosher tray at mealtime, despite the fact that Combs

officially requested kosher meals as a result of his Jewish faith. [See R. 6 at 2-3.] Combs claims

he filed several grievances which were responded to by Trinity Foods and/or Sergeant
  Case: 2:21-cv-00073-GFVT Doc #: 9 Filed: 08/05/21 Page: 2 of 3 - Page ID#: 35




Stephenson. [Id.] Although the responses indicated the Kenton County Detention Center was

aware of the problem and that it would soon be fixed with the kitchen, Combs claims he

continued to receive non-compliant meals on certain dates. [Id.] Accordingly, Combs seeks one

million dollars in damages and injunctive relief in the form of appropriate kosher meal trays. [Id.

at 8.]

         Although Combs mentions a Sergeant Stephenson, the complaint clearly identifies Marc

L. Fields and John Varnado as the two defendants to his civil rights claims. [See id. at 1-2.]

According to Combs, Fields is the Kenton County Detention Center Jailer and John Varnado is

the CEO of Trinity Foods. Beyond listing these two defendants as parties to the suit, Combs

provides no facts about Fields or Varnado. While there are references to Trinity Foods as a

company, neither individual is mentioned in the factual discussion section of the complaint. [See

id. at 1-3.]

         Federal notice pleading requires, at a minimum, that the complaint advise each defendant

of what he allegedly did or did not do to create the basis of the plaintiff’s claims against

him. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Grinter v. Knight, 532 F.3d 567, 577 (6th

Cir. 2008). Moreover, personal liability in a civil rights action brought under 42 U.S.C. § 1983

hinges upon the defendant official’s personal involvement in the deprivation of the plaintiff’s

civil rights. See Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003); see also Polk

County v. Dodson, 454 U.S. 312, 325-26 (1981). Indeed, “[e]ven a pro se prisoner must link his

allegations to material facts . . . and indicate what each defendant did to violate his rights.”

Sampson v. Garrett, 917 F.3d 880, 882 (6th Cir. 2019) (citations omitted).

         As stated above, Combs’s complaint fails to allege that either Fields or Varnado was

personally involved in conduct that violated his First or Eighth Amendment rights. And to the



                                                  2
  Case: 2:21-cv-00073-GFVT Doc #: 9 Filed: 08/05/21 Page: 3 of 3 - Page ID#: 36




extent that Combs seeks to hold Fields and/or Varnado responsible for the conduct of their

employees, he may not do so. When bringing 42 U.S.C. § 1983 claims, “[g]overnment officials

may not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984). Instead, a plaintiff must “plead that each Government-official defendant,

through the official's own official actions, violated the Constitution.” Iqbal, 556 U.S. at 676.

       Because Combs fails to set forth specific allegations against Fields and Varnado, his

allegations against them will be dismissed for failure to state a claim upon which relief may be

granted. See 28 U.S.C. §§ 1915(e)(2), 1915A. Accordingly, the Court hereby ORDERS as

follows:

       1.      Combs’s complaint [R. 1] is DISMISSED;

       2.      Judgment will be entered contemporaneously herewith; and

       3.      This action is CLOSED and STRICKEN from the active docket.

       This the 5th day of August, 2021.




                                                 3
